EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 10/29/2021. Claims 15-19, 22-25, 30-35, 37 and 39-52 are pending. Claims 1-14, 20-21, 26-29, 36 and 38 have been cancelled. No claims have been withdrawn. New claims 39-52 have been added.

Information Disclosure Statement
The IDS filed on 10/26/2021 is being considered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

30. (Currently Amended) The building structure of claim 15, where the first combined beam structure forms a first wall, and the second combined beam structure forms a second wall, the building structure further comprising:
at least one additional combined beam structure comprising another plurality of beam segments configured to form at least one additional wall, the at least one additional wall configured to form at least one additional wall structure junction with the first wall, the second wall or another wall, where the first wall, the second wall, and the at least one additional wall combine to form an enclosed interior;

wherein an access gap is provided at a top of each of the first wall, the second wall and the at least one additional wall and around one or more tightening fasteners such that after construction, each of the one or more tightening fasteners are accessible from an interior side of an uppermost one of the plurality of beam segments on each of the first wall, the second wall and the at least one additional wall to adjust a pressure applied by the tightening fasteners.

31. (Currently Amended) The building structure of claim 30 wherein access to the interior is provided by utilizing truncated beams in selected locations and layers in the first, second and at least one additional walls to facilitate openings for doors and windows.

39. (Currently Amended) A building structure comprising:
a first combined beam structure and a second combined beam structure each comprising a plurality of beam segments including a first beam segment and a last beam segment, each of the plurality of beam segments having a rectangular cross-section including a planar top surface and a planar bottom surface extending between a pair of beam ends, and arranged with at least most of the top surface of each of the plurality of beam segments in direct contact with at least 8 of 16most of the bottom surface of a next one of the plurality of beam segments between the first beam segment and the last beam segment, where each beam segment includes a plurality of bolt bores extending between the top and bottom surfaces in substantial alignment through each of the plurality of beam segments, where the bolt bores are formed in a spaced apart 
where the plurality of beam segments in each of the first and second combined beam structures are made of a material that is compressible to form an integrated structure when the tightening fasteners are tightened;
a wall structure junction between the first combined beam structure and the second combined beam structure formed by a joint side of the first combined beam structure interlocking with the joint side of the second combined beam structure, where a staggered pattern formed on the joint side of the first combined beam structure interlocks with the staggered pattern formed on the joint side of the second combined beam structure;
where the first combined beam structure forms a first wall, and the second combined beam structure forms a second wall;
at least one additional combined beam structure comprising another plurality of beam segments configured to form at least one additional wall configured to form at least one additional wall structure junction with the first wall, the second wall or another wall, where the first wall, the second wall, and the at least one additional wall combine to form an enclosed interior; and
a roof extending at least over all of the enclosed interior;
where an access gap is provided at a  top of each of the first wall, the second wall and the at least one additional wall and around one or more tightening fasteners such that after construction, each of the one or more tightening fasteners are one of the plurality of beam segments  on each of the first wall, the second wall and the at least one additional wall to adjust a pressure applied by the tightening fasteners.

40. (Currently Amended) The building structure  of claim 39 where:
access to the interior is provided by utilizing truncated beams in selected locations and layers in the first, second and at least one additional walls to facilitate openings for doors and windows.

Claims 15-19, 22-25, 30-35, 37 and 39-52 are allowed.
Claims 1-14, 20-21, 26-29, 36 and 38 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose, alone or in combination the totality of the claimed invention, including, inter alia, first, second and third combined beam structures interlocking via staggered patterns formed on the joint sides of the first and second combined beam structures, and the bolt segments extending into the floor holes to affix the floor to the first or second combined beam structures, with the floor comprising the third combined beam structure, as claimed in claim 15, in addition to the access gap being provided at the top of each of the first, second and at least one additional walls and around one or more tightening fasteners such that after construction, each of the tightening fasteners are accessible from an interior side of an uppermost beam segment on each of the first, second and at least one additional walls to adjust a pressure applied by the tightening fasteners, as claimed in claim 39. It would have been beyond .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635